Citation Nr: 0202852	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  96-41 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.

(The issue of entitlement to an increased rating in excess of 
30 percent for a service-connected left knee disability will 
be addressed by the Board in a separate decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1966 to June 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which granted 
service connection and assigned a 30 percent rating for post-
traumatic stress disorder.  The veteran disagreed with that 
rating.  In February 1997, a "Travel Board" hearing was 
held before a Board Member on the post-traumatic stress 
disorder disability rating appellate issue.  In July 1997, 
that Board Member remanded the case to the RO for additional 
evidentiary development.  The case was subsequently assigned 
to the undersigned Board Member, after the Board Member who 
had conducted said hearing retired from the Board.  

In April 2000, the undersigned Board Member remanded the case 
to the RO to schedule another "Travel Board" hearing.  
However, after appellant submitted a written withdrawal of 
his request for a "Travel Board" hearing and instead 
requested a hearing before a hearing officer at the RO, an RO 
hearing was held in July 2000.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the post-traumatic stress disorder 
disability rating appellate issue as that delineated on the 
title page of this decision.  

Additionally, the Board will undertake additional development 
on the remaining appellate issue of entitlement to an 
increased rating in excess of 30 percent for a service-
connected left knee disability, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When the additional development 
is completed, the Board will provide notice as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After issuing 
the notice and reviewing appellant's response to the notice, 
the Board will prepare a separate decision addressing this 
remaining appellate issue.  


FINDINGS OF FACT

1.  Appellant's service-connected psychiatric disability, for 
the period prior to November 7, 1996, was manifested 
primarily by complaints of flashbacks and nightmares related 
to Vietnam, occasional depression around holidays, and temper 
problems.  He was employed as a heavy equipment 
operator/mechanic.  He maintained a long-standing marital 
relationship.  Cognitive functions were intact.  During the 
period in question, his psychiatric disability resulted in no 
more than definite social and industrial inadaptability.  

2.  Appellant's service-connected psychiatric disability, for 
the period on and subsequent to November 7, 1996, is 
manifested primarily by complaints of flashbacks and 
nightmares related to Vietnam, anxiety, depression, poor 
sleep, and temper problems.  Although he is employed as a 
mechanic, he remains isolated at work and occasionally 
displays impaired impulse control.  He maintains a long-
standing marital relationship.  Cognitive functions are 
intact.  His psychiatric disability appeared temporarily 
exacerbated by the deaths of close family members during that 
period.  

3.  It is at least as likely as not that appellant's service-
connected psychiatric disability, for the period on and 
subsequent to November 7, 1996, results in occupational and 
social impairment more nearly reflective of a considerable, 
not severe, degree.  His psychiatric disability does not 
result in deficiencies in most areas, such as work, family 
relations, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for appellant's post-traumatic stress disorder, for 
the period prior to November 7, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).

2.  The criteria for an initial evaluation of 50 percent, but 
no more, for appellant's post-traumatic stress disorder, for 
the period on and subsequent to November 7, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (effective on and subsequent to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected psychiatric disability issue 
on appeal over the years are documented in the medical 
evidence.  Additionally, recent VA psychiatric examinations 
were conducted in 1998 and February 2001.  Said examinations 
are sufficiently detailed and comprehensive regarding the 
nature and current severity of the service-connected 
disability at issue, provide a clear picture of all relevant 
symptoms and findings, and included assignment of a score on 
the Global Assessment of Functioning Scale (GAF Scale), which 
deals with the degree to which an individual functions 
socially and industrially.  Recent, relevant VA psychiatric 
treatment records have also been associated with the claims 
folder.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity of said disability in issue than that shown on said 
VA examinations and treatment reports.  In addition, 
appellant was issued a Statement of the Case and Supplemental 
Statements of the Case, which included relevant clinical 
evidence, laws and regulations, and a detailed explanation of 
the rationale for said adverse rating decision.  Thus, the 
Board concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected disability 
on appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities:  "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

With regards to another procedural matter involving the issue 
of entitlement to an original evaluation in excess of 30 
percent for post-traumatic stress disorder, the VA amended 
its regulations for rating mental disorders, effective 
November 7, 1996.  See 38 C.F.R. §§ 4.125-130 (2000).  
Section 4.132 has been redesignated as §  4.130.  Since the 
rating decision appealed from was rendered in March 1996, the 
old and amended versions of the mental disorders regulations 
appear applicable in the instant case.

In pertinent part, the VA's Schedule for Rating Disabilities, 
effective on and subsequent to February 3, 1988 and prior to 
November 7, 1996 amendment, provided a general rating formula 
for psychoneurotic disorders, including post-traumatic stress 
disorder (Diagnostic Code 9411), based upon the degree of 
incapacity or impairment.  A 100 percent evaluation requires 
that attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; and that the 
veteran is demonstrably unable to obtain or retain 
employment.  A 70 percent evaluation requires that the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; and that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation requires that the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and that 
by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation requires that there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; and that the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative", and invited the Board to "construe" the 
term "definite" in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In 
a Precedent Opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate, but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4,753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).  
Additionally, in Hood, the term "considerable" was declared 
as meaning "rather large in extent or degree."  

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  
38 C.F.R. § 4.130 (effective November 7, 1996).

June 1995 VA clinical records indicate that appellant's 
complaints included flashbacks and nightmares related to 
Vietnam, occasional depression around holidays, and temper 
problems.  He was a heavy equipment operator.  He reportedly 
did not socialize, but got along "okay" with his spouse of 
26 years.  Clinically, he appeared somewhat nervous with flat 
affect.  Cognitive functions were intact.  The impression was 
post-traumatic stress disorder; and a current GAF score of 
approximately 55 was assigned (with a score of approximately 
60 assigned for the past year).  On VA psychiatric 
examination the following day, his affect was appropriate, 
although he appeared restless and mood was angry, hostile, 
and occasionally agitated.  Cognitive functioning was intact, 
although the examiner noted evidence of malingering.  A GAF 
score of approximately 70 was assigned.  

On January 1996 VA psychiatric examination, appellant 
reported being a heavy equipment mechanic for 23 years.  His 
complaints included flashbacks and nightmares since Vietnam 
and having depression for two years after his mother died.  
Clinically, his affect and cognitive functions were 
unremarkable.  Mood was depressed, and according to his 
spouse, he had mood swings.  Diagnoses were post-traumatic 
stress disorder and alcohol dependence by history; and a GAF 
score of 85 was assigned.   

With respect to the period subsequent to November 7, 1996, 
appellant testified during a February 1997 "Travel Board" 
hearing, at T.3-4, that he was employed as a truck/heavy 
equipment mechanic for the same corporation approximately 24 
years; that his fellow employees avoided him because he was 
an "intimidator"; that his supervisor would bring him his 
work orders; and that he had his own workspace.  
Additionally, he testified, at T.11-14, that he sporadically 
attended church about twice a month; that his house was "in 
the woods"; and that he did not have friends other than his 
spouse.  

On February 1998 VA psychiatric examination, it was reported 
that appellant had managed to work for the past two decades 
only because his employer, a foundry, allowed him to work 
alone and isolated.  He was currently upset because his 
employer was "closing."  Shortly after the interview began, 
it was noted that he stormed out of the office.  His affect 
was described as flat with profound emotional numbing of 
mood.  Cognitive functioning was intact, although possible 
impairment of insight and judgment was noted.  The diagnosis 
was post-traumatic stress disorder "now with major 
depression"; and a current GAF score of 41 was assigned 
(with a score of approximately 50 assigned for the past 
year).  However, on subsequent August 1998 VA psychiatric 
examination, appellant reported that he had recently obtained 
a new job in May 1998.  Although appellant's complaints 
included detachment, irritability, hypervigilance, 
nightmares, and exaggerated startle response, clinically his 
affect and mood were unremarkable and cognitive functioning 
was intact.  Insight and judgment were described as fair to 
decreased.  
Moderate post-traumatic stress disorder was assessed; and a 
GAF score of 60 was assigned. 

In a November 1998 written statement, a VA Ph.D. reported 
that appellant had been treated for post-traumatic stress 
disorder and major depression; that he continued to 
experience post-traumatic stress disorder symptomatology; 
that he maintained employment primarily by having jobs that 
allowed him to be fairly isolated at work; and that social 
interactions were essentially limited to close family members 
with periodic difficulties in those relationships.  

During a July 2000 RO hearing, appellant testified, at T.5, 
that he was employed as a mechanic for a trucking company for 
the past two years; that he worked eight and a half hours at 
night; and that he worked by himself.  

VA psychiatric treatment records reveal that in January 1999, 
appellant reportedly was doing well at work, although after 
working to midnight he reportedly would experience sleep 
difficulties.  In February 1999, he reported no significant 
changes.  He was depressed and reportedly did little other 
than work and sleep.  In March 1999, he reportedly lost his 
temper and threw a hammer at a co-worker.  In April 1999, it 
was noted that he was dealing with his father's death 
relatively well.  In July 1999, he complained of agitation, 
irritability, and nightmares and of difficulty with a co-
worker.  The impressions were post-traumatic stress disorder 
and major depression; and an estimated GAF score of 40 was 
assigned.  

In August 1999, additional family stress was reported related 
to his spouse's automobile accident and a broken well pump.  
It was noted that his post-traumatic stress disorder symptoms 
were unchanged.  In November 1999, he reportedly was doing 
relatively well at work and his marital relationship was 
stable.  Other social relationships were noted to be very 
limited.  In January 2000, he reportedly had decreased sleep 
now that he was working during the day rather than at night.  
Later that month, he reportedly was more anxious and 
depressed with poor sleep, flashbacks, and nightmares.  He 
stated that his sister and father had recently died, that he 
was having more difficulty at work, and that he had constant 
fatigue.  The impression was post-traumatic stress disorder; 
and a GAF score of 40 was assigned.  

VA psychiatric treatment records reveal that in May 2000, 
appellant complained of sleep difficulties.  It was indicated 
that he had "some problem at church again and is conflicted 
about...spiritual matters."  In July 2000, it was noted that 
he had done poorly over the past few months; that he had been 
unable to get along with people at work; and that he had been 
irritable, agitated, anxious, and depressed with low 
frustration tolerance.  The impression was post-traumatic 
stress disorder; and a GAF score of 35 was assigned.  
Additional medication (Zyprexia) was prescribed.  In October 
2000, slight improvement was reported, with less irritability 
and improved sleep since Zyprexia was prescribed.  The 
impression was post-traumatic stress disorder; and a GAF 
score of 35 was assigned.  In December 2000, sleep difficulty 
and an episode of anger control problem at work were 
reported.

Significantly, on February 2001 VA psychiatric examination, 
it was reported that appellant had never been hospitalized 
for mental illness; and that he was currently taking 
Klonopin, Paxil, and a "sleep aid."  He had lived with the 
same woman for 32 years and stated that he lived "in the 
woods."  He was employed as a maintenance mechanic and 
reportedly worked by himself.  His complaints included anger, 
being a very serious person without friends, being unable to 
trust people, agitation, irritability, nightmares, 
flashbacks, and intrusive thoughts.  Clinically, he was alert 
and correctly oriented.  He exhibited good eye contact.  
Speech had regular rate and rhythm, although nonspontaneous.  
Cognitive functions were essentially unremarkable.  Mood was 
described as fair with constricted affect.  Post-traumatic 
stress disorder was diagnosed; and a GAF score of 59 was 
assigned.  

The evidentiary record reveals that the GAF Scale scores 
assigned appellant prior to November 7, 1996 were 55 and 
primarily 70 or greater, indicative of no more than a mild to 
moderate degree of psychiatric impairment.  However, the GAF 
Scale scores assigned appellant on and subsequent to November 
7, 1996 fluctuated and ranged from 41 or less, indicative of 
severe psychiatric impairment (particularly on a February 
1998 VA examination report and as shown in VA psychiatric 
outpatient treatment records dated between July 1999 and 
October 2000), to 59 or more, indicative of moderate 
psychiatric impairment (on August 1998 and February 2001 VA 
psychiatric examinations).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995), wherein the Court explained that "GAF 
is a scale reflecting the [']psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness....[']  A 55-60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']" .

Thus, the clinical evidence reveals that the appellant's 
psychiatric symptomatology was productive of mild to moderate 
social and industrial impairment prior to November 7, 1996, 
as indicated by the GAF scores assigned and other clinical 
findings.  It is therefore the Board's opinion that prior to 
November 7, 1996, this mild to moderate degree of severity 
warranted no more than the 30 percent rating assigned, 
because a 50 percent rating requires more than moderate 
psychiatric impairment.  In short, considerable social and 
industrial inadaptability was not shown prior to November 7, 
1996.  

However, with resolution of reasonable doubt in appellant's 
favor, it is the Board's opinion that for the period on and 
subsequent to November 7, 1996, appellant's psychiatric 
disability is more nearly reflective of a 50 percent rating, 
because it is more than moderate and "rather large in extent 
or degree" or results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; impaired judgment; disturbances 
of mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
requires a severe degree of social and industrial impairment 
under the old criteria, a level of severity that has not been 
shown to be more nearly approximated.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Again, the GAF scores do not indicate that 
appellant's psychiatric social and industrial impairment is 
more nearly severe, rather than moderate, during the period 
in question.  Additionally, a 70 percent rating would not be 
appropriate under the amended criteria for the period in 
question, since it does not appear that appellant has 
occupational and social impairment with deficiencies in most 
areas, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  It is significant that despite the adverse 
effects of his psychiatric disability, he has maintained 
gainful employment for decades albeit with apparent isolation 
from co-workers and has maintained a marital relationship.  
Furthermore, the clinical records indicate that during 1999-
2000, the appellant's psychiatric impairment appeared to 
temporarily worsen after the deaths of close family members 
(his father and sister), but on later February 2001 VA 
psychiatric examination, the degree of psychiatric impairment 
had returned to a moderate level.  

Thus, the Board concludes that an evaluation in excess of 30 
percent for appellant's psychiatric disability prior to 
November 7, 1996 is not warranted.  However, it is at least 
as likely as not that under the amended criteria during the 
period on and subsequent to November 7, 1996, his psychiatric 
disability more nearly approximated the criteria for a 50 
percent rating.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presented or 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  



ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder for the period prior to November 7, 
1996 is denied.  To this extent, the appeal is disallowed.

An initial evaluation of 50 percent, but no more, for post-
traumatic stress disorder for the period on and subsequent to 
November 7, 1996 is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.  
To this extent, the appeal is allowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

